Citation Nr: 1040274	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to a compensable evaluation for erectile 
dysfunction.

5.  Entitlement to a compensable evaluation for fracture of the 
5th finger of the right hand.

6.  Entitlement to an evaluation greater than 20 percent for 
diabetes mellitus to include restoration of a 40 percent 
disability evaluation.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1967.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Houston, 
Texas.  The RO in Houston, Texas has jurisdiction of the case.

The issues of entitlement to service connection for 
diabetic retinopathy, bladder dysfunction, and bowel 
dysfunction as secondary to the service connected diabetes 
mellitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and they are referred to the AOJ for appropriate action.  

The veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is associated with the 
claims file.


The issues of an evaluation greater than 20 percent for diabetes 
mellitus to include restoration of a 40 percent disability 
evaluation and to entitlement to TDIU addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for a low back disability, 
sleep apnea and PTSD; and to increased (compensable) evaluations 
for erectile dysfunction and fracture of the 5th finger of the 
right hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
low back disability have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
sleep apnea have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
PTSD have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2010).

4.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a compensable evaluation 
for erectile dysfunction have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

5.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a compensable evaluation 
for fracture of the 5th finger of the right hand have been met. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In February 2006, the RO denied service connection for PTSD and 
sleep apnea.  The rating decision granted service connection for 
erectile dysfunction and assigned a noncompensable evaluation.  
The rating decision denied a compensable evaluation for fracture, 
5th finger, right hand with slight flexion contracture.  The 
Veteran disagreed with the denial of service connection for PTSD 
and sleep apnea, with the evaluation assigned the erectile 
dysfunction, and the denial of a compensable evaluation for 
fracture, 5th finger, right hand with slight flexion contracture.  
The RO issued a statement of the case in June 2007 as to these 
issues, and the Veteran timely perfected his appeal with the 
submission of a substantive appeal in July 2007.

In May 2008, the RO denied service connection for chronic lumbar 
spondylosis.  The Veteran disagreed with this decision.  The RO 
issued a statement of the case in November 2009, and the Veteran 
timely perfected his appeal in the same month.  

In a hearing before the Board in May 2010, the Veteran expressly 
withdrew these issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

The Veteran testified in May 2010, prior to the promulgation of a 
decision by the Board that he no longer wished to pursue his 
appeal as to the issues of service connection for a low back 
disability, sleep apnea, and PTSD, and entitlement to compensable 
evaluations for erectile dysfunction and fracture, 5th finger, 
right hand with slight flexion contracture,  Accordingly, the 
Board finds that the Veteran has withdrawn his appeal as to these 
issues. As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to these issues, and they are dismissed.


ORDER

The claim for entitlement to service connection for a low back 
disability is dismissed.

The claim for entitlement to service connection for sleep apnea 
is dismissed.

The claim for entitlement to service connection for PTSD is 
dismissed.

The claim for entitlement to a compensable evaluation for 
erectile dysfunction is dismissed.

The claim for entitlement to a compensable evaluation for 
fracture of the 5th finger of the right hand is dismissed.


REMAND

The Veteran also seeks an evaluation greater than 20 percent for 
his diabetes mellitus, to include restoration of a 40 percent 
evaluation, and entitlement to TDIU.  

Service connection for diabetes mellitus was initially granted in 
a March 2005 rating decision.  An evaluation of 20 percent was 
assigned, effective in October 2003.  A May 2008 rating decision 
increased the evaluation to 40 percent effective in August 2007.  
The evidence does not show that the Veteran filed a timely appeal 
of that decision.  However, the RO subsequently issued a February 
2009 rating decision that decreased the evaluation for diabetes 
mellitus to 20 percent, effective in November 2008.  The Veteran 
perfected a timely appeal of this action.

With regard to rating reductions, Congress has provided that a 
Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not be 
reduced.  After the allotted period, if no additional evidence 
has been submitted, final rating action will be taken and the 
rating will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) 
(2010).

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.13 (2010).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2010).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that these considerations are 
required for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.

The Veteran was not provided notice of the laws and regulations 
governing rating reductions as required under 3.105(e).  In fact, 
it does not appear that any proposal of the rating reduction was 
provided to the Veteran.  Remand is necessary to provide the 
required notice.

In addition, the claim for TDIU is inextricably intertwined with 
the evaluation assigned the Veteran's service-connected 
disabilities, including his diabetes mellitus.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

For TDIU to be granted, it must be supported by medical evidence 
that a claimant's service- connected disability or disabilities 
have rendered a veteran unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2010).  The Veteran's private treating physician has submitted 
statements asserting that the Veteran is not employable due to 
his disabilities; however, the disabilities identified include 
arthritis, for which the Veteran is not service-connected.  
Moreover, the November 2008 VA examination does not contain a 
clear opinion as to the Veteran's employability due to his 
service-connected disabilities.  The examiner stated that the 
Veteran has limited exertional activities, limited right hand 
gripping abilities and limited prolonged standing and walking.  
The examiner did not provide an opinion as to whether or not 
these conditions rendered the Veteran unemployable.  The 
examination therefore provides an inadequate basis upon which to 
adjudicate the issue.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide all required 
notice of the laws and regulations governing 
rating reductions, including in accordance 
with 38 C.F.R. § 3.105(e). 

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA medical examination(s) 
to determine the effect of his service-
connected disabilities on his employability.  
The examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service- 
connected disabilities.  The claims file, to 
include a copy of this remand, must be made 
available to and thoroughly reviewed by the 
examiner in connection with the examination. 

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran is unable to obtain or maintain 
substantially gainful employment solely as a 
result of his service- connected 
disabilities. 

In doing so, the examiner also must consider 
the Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or maintain 
gainful employment in light of his service-
connected disabilities (standing alone).  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed. 

3.  Thereafter, the RO/AMC should review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures. 

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC must readjudicate 
the Veteran's claims for an evaluation 
greater than 20 percent for diabetes mellitus 
to include restoration of the 40 percent 
evaluation and for entitlement to TDIU, with 
application of all appropriate laws and 
regulations including consideration of lay 
statements-including the Veteran's 
testimony-and consideration of any 
additional information obtained as a result 
of this remand.  If the benefits sought are 
not granted in full, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


